The order below is affirmed, without costs. The court, however, does not approve of the statement in the opinion of the Appellate Division that the executive committee is given no authority under the Election Law (Cons. Laws, ch. 17) to determine which of conflicting valid petitions should be recognized, if such statement is to be construed as holding that the action of the executive committee is to be given no weight in determining the question. (Matter of Trosk v. Cohen, 262 N.Y. 430.)
The order should be affirmed, without costs.
POUND, Ch. J., CRANE, LEHMAN, KELLOGG, O'BRIEN, HUBBS and CROUCH, JJ., concur.
Order affirmed. *Page 446